Cook, P. J.,
delivered the opinion of the court.
The revenue agent, • appellee here, recovered a judgment against one Allison for the statutory penalty for selling intoxicating liquors, and filed a bill of complaint in the chancery court to set aside an assignment executed by Allison to appellant for the benefit of certain specified creditors of the assignor, upon the grounds that the assignment was fraudulently executed for the purpose of defeating the collection of the penalties by the revenue .agent, and because, the assignment being a general assignment, and the statute governing this class of assignments not having been complied with, the same was ■void.
We can find no evidence in the record which supports the charge that the assignment was fraudulent. It was the opinion of the chancellor, and he so decided, that the assignment was a general' assignment. We have carefully gone over the evidence, and find that all of the evidence indisputably shows that the assignment was, in - fact, a partial assignment. The issue was submitted up- ■ on depositions, and without dispute or attempt at contradiction all of the evidence touching this feature of the case established that the assignor owned something like *584two thousand dollars worth of property, none of which was included in the assignment. The property not-embraced in the assignment was not “trifling in amount” or in value; but, on the. contrary, the value of the property not assigned was, relatively speaking, quite substantial. The record merely shows that Allison preferred £o pay his general creditors first; and this he had a perfect right to do.
The decree will be reversed, and judgment entered here dismissing the bill.
Reversed.